PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARY LOU SMITH; GREG SMITH,           
             Plaintiffs-Appellants,
                v.                             No. 06-1801
HONORABLE ANDREW N. FRYE, JR.,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
               David A. Faber, Chief District Judge.
                       (2:06-cv-00014-DAF)

                     Argued: March 12, 2007

                     Decided: May 18, 2007

   Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Duncan wrote the opinion, in
which Judge Niemeyer concurred. Judge Motz wrote a separate opin-
ion concurring in part and concurring in the judgment.


                            COUNSEL

ARGUED: Allan Norman Karlin, Morgantown, West Virginia, for
Appellants. John M. Hedges, BYRNE, HEDGES & LYONS, Mor-
gantown, West Virginia, for Appellee. ON BRIEF: Teresa J. Lyons,
BYRNE, HEDGES & LYONS, Morgantown, West Virginia, for
Appellee.
2                           SMITH v. FRYE
                              OPINION

DUNCAN, Circuit Judge:

   Appellants Mary Lou Smith ("Ms. Smith") and her son, Greg
Smith ("Mr. Smith"), appeal the district court’s dismissal of their suit
against Judge Andrew N. Frye, Jr. ("Judge Frye"), Chief Circuit Judge
for the Twenty-First Judicial Circuit in West Virginia. Judge Frye dis-
charged Ms. Smith from her at-will employment as a magistrate court
clerk after Mr. Smith filed as a candidate for the position of circuit
clerk against the incumbent, Ms. Smith’s colleague. Appellants
brought this action under 42 U.S.C. § 1983, alleging a violation of
their First Amendment rights.

   Judge Frye moved to dismiss the complaint based upon failure to
state a claim and the defense of qualified immunity. Judge Frye fur-
ther contended that Mr. Smith lacked standing. The district court dis-
missed the complaint, concluding that Ms. Smith had failed to state
a claim because she did not exercise any First Amendment rights
prior to her discharge and that Mr. Smith’s claims failed for want of
standing.

   We hold that Ms. Smith has failed to state a claim that her firing
violated her First Amendment speech or associational rights and also
hold that Mr. Smith lacks standing. We therefore affirm.

                                   I.

   Ms. Smith was hired as the Clerk of the Magistrate Court of Min-
eral County, West Virginia in November 2002. The Clerk of the Mag-
istrate Court serves at the will and pleasure of the Chief Judge of the
Twenty-First Judicial Circuit of West Virginia. Two circuit judges for
the Twenty-First Judicial Circuit, Judge Philip B. Jordan, Jr. and
Judge Andrew N. Frye, Jr., take turns serving as Chief Judge based
on a regular two-year rotation. When Ms. Smith was first hired, Judge
Jordan was serving as Chief Judge. On January 1, 2003, Judge Frye
assumed the role. From the time of her hiring, Ms. Smith apparently
performed her job adequately, receiving no complaints about her per-
formance.
                            SMITH v. FRYE                             3
   On January 30, 2004, Ms. Smith’s adult son, Mr. Smith, filed to
run for the office of Mineral County Circuit Clerk. At that time, the
office was held by an incumbent Republican whom Mr. Smith would
challenge in the Republican primary. Several days later, Judge Frye
told Judge Jordan that he intended to fire Ms. Smith because of her
son’s candidacy. Judge Frye expressed concerns over potential con-
flicts of interest and the proper functioning of the local judicial sys-
tem created by the combination of Ms. Smith’s employment and her
son’s candidacy. Judge Frye terminated Ms. Smith’s employment on
February 5, 2004.

   The personnel policies and procedures governing the West Virginia
judicial system, as promulgated by the West Virginia Supreme Court
of Appeals, grant an employee dismissed without cause a post-
dismissal hearing to determine if the dismissal was actually due to
reasons impermissible under federal or state law. See Sections
6.2(E),(G) of the West Virginia Judicial Personnel System Manual
(effective Jan. 1990, and as subsequently amended), at J.A. 32-33. In
such cases, the Administrative Director of the Supreme Court of
Appeals or his designee appoints a hearing examiner, who in turn
takes evidence, makes findings, and submits such findings and recom-
mendations back to the Administrative Director. The Administrative
Director must then affirm or reverse the hearing examiner’s report. If
the Administrative Director finds against the employee, the employee
may request an administrative review by the Supreme Court of
Appeals, which may grant or deny the request, or uphold or reject the
dismissal. Any decision by the Supreme Court of Appeals is final.

   In this case, Ms. Smith exhausted the administrative review avail-
able to her. The hearing examiner found that Ms. Smith "would not
have been discharged had her son not become a candidate for circuit
clerk, but that her discharge did not violate state or federal law."
Smith v. Frye, No. 2:06-CV-14, 2006 U.S. Dist. LEXIS 39909, at *4
(N.D. W. Va. June 14, 2006). The designee of the Administrative
Director affirmed the examiner’s report, and the Supreme Court of
Appeals denied Ms. Smith administrative review.

   After exhausting Ms. Smith’s administrative review, both she and
Mr. Smith filed suit in federal court alleging that Judge Frye violated
their First Amendment rights. The Smiths allege that Judge Frye fired
4                           SMITH v. FRYE
Ms. Smith because he believed that Ms. Smith supported her son’s
candidacy, and not that of the incumbent circuit clerk. Although the
Smiths’ allegations have been both vague and evolving, they do not
allege that Ms. Smith demonstrated her support through expressive
activity or through association. Judge Frye brought a Federal Rule of
Civil Procedure 12(b)(6) motion to dismiss Ms. Smith’s claim, and a
motion to dismiss Mr. Smith’s claim for lack of standing. The district
court granted both motions, and we now review the Smiths’ appeals
from the district court’s decisions on each in turn.

                                  II.

   We first address Ms. Smith’s claims that the district court erred in
dismissing her claims under Rule 12(b)(6). We review de novo a dis-
trict court’s dismissal under Rule 12(b)(6), Mylan Labs, Inc. v. Mat-
kari, 7 F.3d 1130, 1134 (4th Cir. 1993), and accept all allegations in
Ms. Smith’s complaint as true, Republican Party of N.C. v. Martin,
980 F.2d 943, 952 (4th Cir. 1992). Therefore, we assume that Judge
Frye fired Ms. Smith because he believed she supported Mr. Smith’s
candidacy in the race for circuit clerk.

                                  A.

   Ms. Smith argues that the district court erred in relying upon cases
involving allegedly retaliatory actions taken against public employees
based on the content of their speech rather than on cases addressing
public employees’ associational rights. Indeed, the district court con-
cluded that because Ms. Smith does not allege she said or did any-
thing in support of her son’s candidacy (i.e., she does not allege she
exercised First Amendment rights) that her claim failed as a matter of
law. In reaching this result, the district court applied the so-called
McVey test, our circuit’s three-prong test to determine if a retaliatory
employment action violates an employee’s First Amendment rights.
See Ridpath v. Bd. of Governors of Marshall Univ., 447 F.3d 292, 316
(4th Cir. 2006); McVey v. Stacy, 157 F.3d 271, 277-78 (4th Cir.
1998).

    First, the public employee must have spoken as a citizen, not
    as an employee, on a matter of public concern. Second, the
    employee’s interest in the expression at issue must have out-
                             SMITH v. FRYE                              5
      weighed the employer’s interest in providing effective and
      efficient services to the public. Third, there must have been
      a sufficient causal nexus between the protected speech and
      the retaliatory employment action.

Ridpath, 447 F.3d at 316 (internal citations and quotations omitted).
Because the first prong of the McVey test requires that the "public
employee . . . have spoken out as a citizen . . . on a matter of public
concern," id., the district court found Ms. Smith’s claim failed
because she had not spoken or expressed herself in any way. We find
no error in the district court’s analysis on this issue,1 but we agree
with Ms. Smith that we must also review the claim that her firing vio-
lated her First Amendment associational rights. We consider that
claim below.

                                   B.

   Ms. Smith argues that her termination violated the First Amend-
ment even in the absence of the exercise of First Amendment speech
rights, relying upon the Supreme Court’s decisions in Elrod v. Burns,
427 U.S. 347 (1976), and Branti v. Finkel, 445 U.S. 507 (1980), and
their progeny. She asserts that Judge Frye’s dismissing her from her
at-will post as magistrate clerk because he believed she supported her
  1
    Furthermore, Ms. Smith cannot make a McVey claim based on per-
ceived or expected speech. That is, she cannot rest a First Amendment
retaliation claim on speech Judge Frye perceived she would engage in if
not terminated. The second prong of the McVey test requires that "the
employee’s interest in the expression at issue . . . outweigh[ ] the
employer’s interest in providing effective and efficient services to the
public," Ridpath, 447 F.3d at 316 (internal quotations omitted). In two
recent opinions dealing with the free speech of public employees, the
Supreme Court has underscored the government’s interest in this balanc-
ing test. See Garcetti v. Ceballos, 126 S. Ct. 1951, 1958, 1960-62 (2006)
("A government entity has broader discretion to restrict speech when it
acts in its role as employer . . . ."); Waters v. Churchill, 511 U.S. 661,
671-74 (1994). Given the government-as-employer’s interests in regulat-
ing workplace behavior, including speech in some instances, recognizing
a cause of action for employees based on speech not yet spoken would
seem an ill-advised disturbance to the balance established in the McVey
test, especially in an at-will setting.
6                             SMITH v. FRYE
son’s campaign offends Elrod’s prohibition on politically-motivated
firings.2

   The Elrod-Branti line of cases establishes that a public employee
may not, consistent with the First and Fourteenth Amendments, be
terminated for her political affiliation or lack thereof. Elrod, 427 U.S.
2
    In response to our colleague’s concurring opinion, we emphasize
again that we accept Ms. Smith’s allegations as true. We read them liber-
ally, as well, as indeed we must to analyze them at all; Ms. Smith’s argu-
ments have mutated to such an extent on appeal that the current iteration
—focusing, it appears, on freedom of association rather than expression
—was not addressed by the district court. Other than the Smiths’ com-
plaint, none of the filings of either party before the district court are
included in the paltry record on appeal. Therefore, it is unclear whether
Ms. Smith even raised what now appear to be her associational claims
below.
   Even interpreted liberally, however, Ms. Smith must show, as a thresh-
old matter, that the act she complains of deprives her of a right, privilege,
or immunity secured by the Constitution or laws of the United States. See
42 U.S.C. § 1983; Marshall County Bd. of Ed. v. Marshall County Gas
Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). The issue before us is
whether, in claiming she was fired because Judge Frye believed she sup-
ported her son’s candidacy, Ms. Smith alleged a violation of her rights
under the First Amendment. For the reasons discussed in the body of this
opinion, we conclude that she does not. Significantly, Ms. Smith does
not allege that action was taken against her because of her conduct,
speech or political affiliation. Indeed, she alleges no conduct or speech.
Ms. Smith’s complaint and the record in this case contain no allegations
of what Ms. Smith’s views or affiliation are or were. Nor does she allege
Judge Frye was aware of her beliefs or affiliation when he fired her. We
are simply unable to find a constitutional basis for such an attenuated
claim, nor can we read any of the Elrod line of cases as creating one.
   As the concurrence would have it, post at 18 n.*, Ms. Smith’s com-
plaint asserts both a "view" (that her son should be elected) and an "affil-
iation" (with her son’s candidacy). On its face, it does not. In Ms.
Smith’s own words, which we accept as true, Judge Frye dismissed her
not because of what her views or affiliation were but because of, again
using Ms. Smith’s own word, what he "believed" they might have been.
While the concurrence may not view such a claim as attenuated, we do;
even the concurrence goes on to acknowledge that Ms. Smith’s allega-
tions lie outside the heartland of Elrod.
                              SMITH v. FRYE                                7
at 358-59 (plurality opinion); Knight v. Vernon, 214 F.3d 544, 548
(4th Cir. 2000). "[T]he First Amendment forbids government officials
to discharge or threaten to discharge public employees solely for not
being supporters of the political party in power, unless party affilia-
tion is an appropriate requirement for the position involved." Rutan
v. Republican Party of Ill., 497 U.S. 62, 64-65 (1990). These cases
concern the political practice of patronage, or conditioning public
employment on party membership or support.

   Patronage violates the First Amendment because of the "restraint
it places on freedoms of belief and association." Elrod, 427 U.S. at
355 (plurality opinion). Because patronage forces employees to
choose either to affiliate with a particular party or risk losing their
jobs, it compels speech and belief. Id. at 356-57. However, patronage
dismissals of individuals in policymaking positions are constitutional,
"to the end that representative government not be undercut by tactics
obstructing the implementation of policies of the new administration,
policies presumably sanctioned by the electorate." Id. at 367. Ms.
Smith argues, in effect, that Judge Frye engaged in improper patron-
age by firing her because her son filed to run for office and because
Judge Frye perceived that she supported her son’s candidacy.3

   The facts here, however, present a significant departure from the
traditional Elrod scenario. In this circuit, Elrod cases have fallen into
two primary archetypes: (1) cases in which the person being fired is
actively associated with a political party or faction (or actively
chooses not to be so associated) and the individual making the firing
decision is a person seeking office, e.g., Knight v. Vernon, 214 F.3d
544, 545-48 (4th Cir. 2000); or (2) cases in which newly elected or
appointed officials fire supporters of their rivals during a political
transition, e.g., Sales v. Grant, 158 F.3d 768, 770-74 (4th Cir. 1998);
  3
   Neither party offers this court guidance on whether the position of
magistrate court clerk, Ms. Smith’s former post, is the type of position
to which Elrod’s protections extend. The record in this case is also
devoid of facts that would demonstrate whether Ms. Smith’s position is
a policymaking position, for which dismissals for reasons of patronage
are constitutionally permissible. See also Branti, 445 U.S. at 518 ("[T]he
question is whether . . . party affiliation is an appropriate requirement for
the effective performance of the public office involved.")
8                             SMITH v. FRYE
Jenkins v. Medford, 119 F.3d 1156, 1159 (4th Cir. 1997); Cooper v.
Lee County Bd. of Supervisors, No. 98-2083, 1999 U.S. App. LEXIS
19705, at *2-9 (4th Cir. Aug. 19, 1999) (unpublished). Indeed, both
Elrod and Branti presented factual scenarios fitting within the latter
category. See Elrod, 427 U.S. at 350-51; Branti, 445 U.S. at 509-10.

   A brief review of the facts of some of the cases in the Elrod line
is useful in analyzing the facts now before us. We first consider a case
representing the initial archetypal fact pattern described above. The
plaintiff in Knight v. Vernon, a former jailer, sued the sheriff who
fired her, claiming her termination was an act of patronage in viola-
tion of the First Amendment. 214 F.3d at 545. In Knight, the firing
sheriff was running for reelection and used staff meetings to promote
his reelection campaign, urging employees to contribute money, dis-
play his signs in their yards, and attend campaign events. Id. at 547.
The plaintiff did not participate in the sheriff’s reelection efforts.
When she expressed concern about her job security, the sheriff
instructed her to "throw [herself] completely into his campaign." Id.
at 547-48. After winning the election, the sheriff fired the plaintiff. Id.
at 548. We reversed the district court’s grant of summary judgment
in favor of the government employer on the plaintiff’s First Amend-
ment claim, finding that political allegiance was not an appropriate
job requirement for a jailer and that the plaintiff therefore had stated
a claim under Elrod. Id. at 545.

   In the sense that the Knight plaintiff’s firing came after the sher-
iff’s successful campaign, Knight is also similar to the cases whose
facts fit squarely into the second paradigm4: those involving the
housecleaning that can occur during a political transition. In Jenkins
v. Medford, we considered, en banc, the firings of two deputies by a
North Carolina sheriff because the deputies failed to support the sher-
iff in an election. 119 F.3d at 1159. There, the fired deputies had sup-
ported the losing candidate, and when the winner was seated, he
    4
   Indeed, the lines between the two types of Elrod cases are not always
bright and distinct. However, in the first type, the official’s act seems to
be a punishment of the fired employee for her affiliation or nonaffilia-
tion, whereas in the second type of case, the punishment of the fired
employee is incidental to the firing official’s real motivation to reward
loyal supporters for their affiliation with him.
                             SMITH v. FRYE                              9
replaced them with deputies loyal to him and his campaign. Id. Ulti-
mately, we determined that "in North Carolina, the office of deputy
sheriff is that of a policymaker" and concluded therefore that North
Carolina deputy sheriffs may be lawfully terminated for political rea-
sons as an exception to Elrod-Branti. Id. at 1164.

   One year after deciding Jenkins, we again reviewed a case involv-
ing post-election termination for political affiliation in Sales v. Grant.
The plaintiffs in Sales were Democrats who had been appointed assis-
tant registrars of Lynchburg, Va. They sued a local appointing body
after it caused them not to be reappointed following the election of
a new, Republican governor. 158 F.3d at 774. We held that the plain-
tiffs were entitled to a trial on their claims. Id. at 770.

   An assessment of decisions of our sister circuits interpreting Elrod
reveals the same fact patterns described above. See, e.g., Allen v.
Martin, 460 F.3d 939, 940 (7th Cir. 2006) (affirming summary judg-
ment in favor of government officials when the plaintiff was termi-
nated during a regime change from a position for which political
affiliation was an appropriate criterion); Borges Colon v. Roman-
Abreu, 438 F.3d 1, 6 (1st Cir. 2006) (affirming award of damages to
city sanitation employees dismissed by a newly elected mayor
because they shared the political affiliation of the ousted mayor);
Gentry v. Lowndes County, 337 F.3d 481, 483-85 (5th Cir. 2003)
(granting qualified immunity to newly elected county officials who
terminated plaintiffs’ jobs as road manager and county administrator);
Aucoin v. Haney, 306 F.3d 268, 270-71 (5th Cir. 2002) (granting
qualified immunity to an interim district attorney running for office
who fired an assistant district attorney who openly supported oppo-
nent). Although these cases vary in their decisions on the merits, the
facts fall consistently into one of the two patterns we have described.

  By contrast, recognizing Ms. Smith’s claim would lead us far afield.5
  5
   For this reason we are satisfied that, even if we were to find that Ms.
Smith had alleged the violation of a constitutional right, Judge Frye
would nonetheless be entitled to qualified immunity in this case. Under
the doctrine of qualified immunity, government officials are generally
immune "from liability for civil damages insofar as their conduct does
10                             SMITH v. FRYE
In each of the above-cited cases, even those in which the plaintiff’s
claim ultimately failed, there is a clear and direct connection among
the supervisor’s own political association, that of the terminated
employee, and the adverse employment action.

   There is no such connection here. Smith alleges no affiliation with
her son’s candidacy, unlike the fired deputies in Jenkins who sup-
ported the losing candidate in the sheriff’s race. See 119 F.3d at 1159.
In fact, she alleges no affiliation with any political party or faction,
making her unlike even the assistant registrars in Sales who were not
reappointed based on their party affiliation with opponents of the
newly empowered party. See 158 F.3d at 774. Judge Frye was not
himself seeking office and terminating those who did not support his
candidacy, as was allegedly done by the supervising sheriff in Knight.
See 214 F.3d at 545. Nor was Judge Frye cleaning house after an elec-
toral victory, as in the fact patterns of Elrod, Branti, Jenkins, and
Sales. See Elrod, 427 U.S. at 350-51; Branti, 445 U.S. at 509-10; Jen-
kins, 119 F.3d at 1159; Sales, 158 F.3d at 774. Finally, unlike all of
the cited Fourth Circuit cases, Ms. Smith was terminated at the time
the field for the Republican primary was set and included her son and
the incumbent circuit clerk and not after an election as in the typical
Elrod scenario. The application of Elrod’s rationale—protecting pub-

not violate clearly established . . . constitutional rights of which a reason-
able person would have known." Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982); see also Johnson v. Caudill, 475 F.3d 645, 650 (4th Cir.
2007).
   The Supreme Court has held that "the test of ‘clearly established law’"
is not to be applied at a level of broad "generality" but rather, "the right
the official is alleged to have violated must have been ‘clearly estab-
lished’ in a more particularized, and hence more relevant, sense." Ander-
son v. Creighton, 483 U.S. 635, 639-40 (1987). "[I]n the light of pre-
existing law the unlawfulness [of the official’s actions] must be appar-
ent." Id. at 640. Ms. Smith admits that she cannot "identif[y] a case under
42 U.S.C. § 1983 directly on point," Appellants’ Br. at 14, and neither
can we. Given this, and our discussion of the cases applying Elrod, any
unlawfulness of Judge Frye’s actions here in firing Ms. Smith could only
have been "[un]apparent," Anderson, 483 U.S. at 640, and therefore not
likely to be "known [by] . . . a reasonable person," Harlow, 457 U.S. at
818.
                            SMITH v. FRYE                            11
lic employees for whom political affiliation is not a legitimate job
qualification from coercion with respect to their political beliefs—is
far less compelling on these facts. Given the decision-maker’s detach-
ment from the political process at play, any conclusion that Judge
Frye’s decision was intended to punish Ms. Smith for expressive con-
duct or political affiliation or to compel her conduct or affiliation
requires an additional inferential leap which we are unwilling to
make.

   Indeed, the very differences between the circumstances here and
those in the cases within the usual Elrod fact patterns suggest that
Judge Frye had constitutionally valid reasons for dismissing Ms.
Smith. Although we of course accept as true at this stage of the litiga-
tion Ms. Smith’s allegation that she was fired because Judge Frye
believed that she supported her son’s candidacy rather than that of the
incumbent circuit clerk, such an allegation does not necessarily, by
itself, state a First Amendment claim under Elrod. Rather, Judge
Frye’s belief that Ms. Smith supported her son’s candidacy might
have lead Judge Frye to conclude that, in a small office in which Ms.
Smith was working with the incumbent circuit clerk, the potential
conflict of interest would hinder the efficient administration of the
judicial system. It is undisputed that Judge Frye’s colleague testified
in the state administrative proceedings that Judge Frye expressed
those very concerns to him. In the context of at-will employment,
such a belief is more than an adequate reason to dismiss an employee.

   Extending Elrod to Ms. Smith’s claim would require courts to
undertake subjective fact-finding inquiries into government officials’
actual motivations in making at-will employment decisions to a
greater extent than and in contexts in which this court has never ven-
tured. Such an exercise, on these attenuated facts, would topple the
Elrod-Branti balance of "[F]irst [A]mendment rights of the [public
employees] and the need for efficient and effective delivery of public
services." Terry v. Cook, 866 F.2d 373, 377 (11th Cir. 1989). As the
Supreme Court has cautioned, "if an employee’s private political
beliefs would interfere with the discharge of his public duties, his
First Amendment rights may be required to yield to the State’s vital
interest in maintaining governmental effectiveness and efficiency."
Branti, 445 U.S. at 517.
12                            SMITH v. FRYE
   We are disinclined to disturb that balance on these facts. Judge
Frye dismissed Ms. Smith from her at-will employment as magistrate
court clerk, a position to which it is unclear Elrod’s protections apply,6
neither in the heat of his own campaign nor during a victory house-
cleaning. We do not find that Ms. Smith alleges a constitutional viola-
tion here, and therefore affirm the district court’s dismissal of her
claims.

                                    III.

   We now turn to Mr. Smith’s argument that the district court
improperly dismissed the complaint as to him for lack of standing. "A
district court’s dismissal for lack of standing, and therefore lack of
jurisdiction, is a legal ruling that we review de novo." White Tail
Park, Inc. v. Stroube, 413 F.3d 451, 459 (4th Cir. 2005).

   It is well settled that under Article III of the United States Constitu-
tion, a plaintiff must establish that a "case or controversy" exists "be-
tween himself and the defendant" and "cannot rest his claim to relief
on the legal rights or interests of third parties." Warth v. Seldin, 422
U.S. 490, 498-99 (1975). Standing has three elements:

      First, the plaintiff must have suffered an injury in fact—an
      invasion of a legally protected interest which is (a) concrete
      and particularized; and (b) actual or imminent, not conjec-
      tural or hypothetical. Second, there must be a causal connec-
      tion between the injury and the conduct complained of—the
      injury has to be fairly . . . trace[able] to the challenged
      action of the defendant, and not . . . the result [of] the inde-
      pendent action of some third party not before the court.
      Third, it must be likely, as opposed to merely speculative,
      that the injury will be redressed by a favorable decision.
  6
    The uncertainty regarding whether Ms. Smith’s position was of the
type entitled to Elrod’s protections provides another reason that, even if
Ms. Smith could state a claim under Elrod, Judge Frye would be entitled
to qualified immunity. It is not "clearly established" that Ms. Smith’s
position is a protected one, rather than one for which political affiliation
is a legitimate job requirement. See Jenkins, 119 F.3d at 1162 n.37.
                              SMITH v. FRYE                              13
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal
citations and quotations omitted).

   The threshold issue in this case is whether Mr. Smith suffered an
injury in fact for purposes of Article III standing. Mr. Smith alleges
such an injury on two grounds. First, he argues that his First Amend-
ment rights as a candidate for public office were chilled by Judge
Frye’s allegedly retaliatory firing of Mr. Smith’s mother. Addition-
ally, Mr. Smith avers that he suffered the injuries of indignity, embar-
rassment, and emotional distress because he felt responsible for his
mother’s discharge. Judge Frye responds that any legally cognizable
injury flowing from Ms. Smith’s dismissal is an injury to her for
which Mr. Smith lacks standing. We address each of Mr. Smith’s
arguments in turn and conclude that he does not have standing to
assert the instant claims.

                                    A.

   In support of his position that his First Amendment rights were
chilled by Judge Frye’s discharge of his mother, Mr. Smith relies
upon our decision in Constantine v. Rectors & Visitors of George
Mason Univ., 411 F.3d 474 (4th Cir. 2005), in which a law student
published letters in the school’s newspaper criticizing a professor and
his grading process after she had been unable to complete an exam
because of a migraine headache. After publishing the letters, the stu-
dent received a failing grade. Later, the student was permitted to
retake the exam but was only provided three days’ notice. We held
that to demonstrate injury in fact, it was sufficient for the plaintiff in
that case to show that her First Amendment activities had been chilled
and that she need not show she ceased those activities altogether in
order to state a cause of action. Id. at 500. A chill results "if the defen-
dant’s allegedly retaliatory conduct would likely deter ‘a person of
ordinary firmness’ from the exercise of First Amendment rights." Id.
Accordingly, Mr. Smith argues that even though his candidacy went
on unaffected after his mother’s firing, "a person of ordinary firm-
ness" would have been deterred from exercising his First Amendment
rights.

  However, Constantine is fundamentally distinguishable from this
case. In Constantine, the plaintiff’s First Amendment rights were
14                             SMITH v. FRYE
chilled by direct retaliatory action against her, whereas in the instant
case, the alleged retaliatory action was taken not against Mr. Smith
at all, but rather against a third party, his mother. Mr. Smith cites to
no authority that supports his contention that further speech of a per-
son who exercised First Amendment rights (here, Mr. Smith in filing
his candidacy) might be chilled by an allegedly retaliatory action
(here, the firing of Ms. Smith) exacted upon a different person.7 Quite
simply, under the circumstances of this case, an adverse employment
action against Ms. Smith does not create a concrete and particularized
violation of any legally protected right of Mr. Smith’s. See Lujan, 504
U.S. at 560.8

                                      B.

   With respect to Mr. Smith’s argument that he suffered injury in the
form of emotional distress after Judge Frye terminated his mother, the
  7
     In fact, at least one Supreme Court decision casts doubt on whether
such an indirect chill could ever give rise to a cause of action. See Laird
v. Tatum, 408 U.S. 1, 10-11 (1972). In Laird, the Court held that when
the government engages in "regulatory, proscriptive, or compulsory"
action, a plaintiff’s speech rights are chilled only if he is "either presently
or prospectively subject" to the challenged exercise of government
power. Id. (citations omitted). Here, Mr. Smith is a bystander to an alleg-
edly unlawful government action (his mother’s firing), but he himself is
not "presently or prospectively subject" to the challenged action. See id.
Cf. Younger v. Harris, 401 U.S. 37, 41-42 (1971) (holding that plaintiffs
who had not been indicted in a state proceeding had no "controversy"
with the state where they alleged simply that a law’s existence, and the
state prosecution of a third party under such law, made them feel inhib-
ited in their political advocacy activities).
   8
     No matter how disappointing his mother’s termination was for him,
Mr. Smith’s candidacy for public office cannot immunize his mother
from the downside of at-will employment. That is, Ms. Smith’s firing for
legally permissible reasons, or for no reasons at all, gives rise to no claim
that Mr. Smith’s First Amendment rights were being chilled. Any claim
that Ms. Smith was fired for unlawful reasons can be brought by her, the
directly injured party, as evidenced by this lawsuit. See Singleton v.
Wulff, 428 U.S. 106, 113-14 (1976) (noting that the directly-injured par-
ties "themselves usually will be the best proponents of their own rights");
Warth, 422 U.S. at 499.
                             SMITH v. FRYE                             15
district court applied the venerable common-law tort principle that
"one cannot collect for emotional damage or humiliation occasioned
by harm done to a family member absent fairly particular circum-
stances,"9 and noted that claims under § 1983, like Mr. Smith’s, are
"at [their] root[s,] . . . tort[s]." Smith v. Frye, 2006 U.S. Dist. LEXIS
39909, at *12. Mr. Smith now contends that the district court’s reli-
ance on tort principles was misplaced.

   We, however, find the district court’s reference to tort-law princi-
ples entirely appropriate in this instance. See Smith v. Wade, 461 U.S.
30, 34 (1983) (noting that § 1983 "was intended to create a species
of tort liability" and that the Supreme Court "look[s] . . . to the com-
mon law of torts . . . to carry out the purpose and policy of the statute"
(internal quotations omitted)). We agree with the district court that
"[a]llowing an adult son to collect for emotional damages and humili-
ation resulting from his mother’s discharge from her employment
casts the net of possible liability too broadly," Smith v. Frye, 2006
U.S. Dist. LEXIS 39909, at *14, and therefore, that such emotional
distress is insufficient as an Article III injury in fact. Because we
reject as insufficient both of the injuries Mr. Smith alleges, we affirm
the district court’s ruling that he lacked standing to bring the instant
suit and its dismissal thereof as to Mr. Smith.

                                   IV.

   Having concluded that Ms. Smith has failed to state a claim that
Judge Frye violated her First Amendment rights and that Mr. Smith
lacks standing to assert claims against Judge Frye based on his moth-
er’s termination, we affirm the district court’s dismissal of the
Smiths’ complaint.

                                                             AFFIRMED
  9
   For example, under West Virginia law, a third-party plaintiff may
recover for intentional infliction of emotional distress if a defendant’s
"extreme and outrageous" conduct, directed at a member of the plaintiff’s
immediate family while he was physically present, caused the plaintiff
"severe emotional distress." See, e.g., Courtney v. Courtney, 413 S.E.2d
418, 422 (W. Va. 1991). Obviously, Mr. Smith could not prove these ele-
ments on a state-law tort claim.
16                           SMITH v. FRYE
DIANA GRIBBON MOTZ, Circuit Judge, concurring in part and
concurring in the judgment:

   I join the majority opinion except for its determination that Mary
Lou Smith has failed to allege a cause of action for violation of her
First Amendment rights. I believe that in her complaint Ms. Smith has
indeed alleged facts sufficient to state a claim against Andrew N.
Frye. But because applicability of the First Amendment to facts like
those alleged was not clearly established at the time of the challenged
discharge, qualified immunity protects Judge Frye from liability.
Accordingly, I concur in the judgment.

                                   I.

                                   A.

   "[T]he purpose of a Rule 12(b)(6) motion is to test the sufficiency
of a complaint." Edwards v. City of Goldsboro, 178 F.3d 231, 243
(4th Cir. 1999). A 12(b)(6) motion "‘does not resolve contests sur-
rounding the facts [or] the merits of a claim.’" Id. (quoting Republi-
can Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). Accordingly,
an appellate court "may only affirm the dismissal of the complaint if
‘it is clear that no relief could be granted under any set of facts that
could be proved consistent with the allegations.’" H.J. Inc. v. North-
western Bell Telephone Co., 492 U.S. 229, 249-50 (1989) (quoting
Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)). Moreover, when
a complaint alleges a civil rights violation, "we must be especially
solicitous of the wrongs alleged and must not dismiss the complaint
unless it appears to a certainty that the plaintiff would not be entitled
to relief under any legal theory" that could be proved consistent with
the allegations. Edwards, 178 F.3d at 244 (overturning dismissal of
suspended government employee’s First Amendment claims). With
these principles in mind, I turn to the allegations of Ms. Smith’s com-
plaint, which we must take as true at this juncture.

   Beginning in November 2002, Ms. Smith served as the clerk of the
Magistrate Court of Mineral County, West Virginia, under the super-
vision of Judge Frye, Chief Judge of the 21st Judicial Circuit of West
Virginia. Ms. Smith has an adult son, Greg Smith. On January 30,
2004, Greg filed to run for circuit clerk of Mineral County; he would
                             SMITH v. FRYE                             17
oppose the incumbent clerk in the Republican primary. Less than a
week later, Judge Frye fired Ms. Smith. Judge Frye told another judge
that "he wanted to fire Ms. Smith because her son had filed to run for
circuit clerk" and he was "angry at" her for this reason. Prior to this
time "no complaints had been made by anyone about Ms. Smith’s
performance as the Magistrate Clerk; to the contrary she was widely
respected by everyone with whom she worked." Ms. Smith’s com-
plaint alleges that Judge Frye discharged her "because her son, Greg
Smith, had filed to run against the incumbent Circuit Clerk in the
Republican Party primary and because the defendant believed that
Ms. Smith supported her son, not the incumbent circuit clerk."
(emphasis added).

   The question is whether these allegations, viewed in the light most
favorable to Ms. Smith, state a First Amendment claim. I believe they
do.

                                   B.

   "[P]olitical belief and association constitute the core of those activ-
ities protected by the First Amendment." Elrod v. Burns, 427 U.S.
347, 356 (1976) (plurality). For that reason, the Supreme Court has
held that "the First Amendment prohibits the dismissal of a public
employee solely because of [her] private political beliefs." Branti v.
Finkel, 445 U.S. 507, 516-17 (1980). The First Amendment also "pro-
hibits the firing of public employees solely for the reason that they
[are] not affiliated with a particular political party or candidate."
Knight v. Vernon, 214 F.3d 544, 548 (4th Cir. 2000) (emphasis added)
(internal quotation marks omitted). The only exception to the Elrod-
Branti bar on politically motivated personnel decisions occurs when
an employer "can demonstrate that party affiliation [or political alle-
giance] is an appropriate requirement for the effective performance of
the public office involved." Branti, 445 U.S. at 518. Thus a public
employer may discharge an employee because of her political beliefs
or allegiance only if the employer "can demonstrate" that this is an
"appropriate requirement" for the employee’s "public office." Knight,
214 F.3d at 549 (citing Branti, 445 U.S. at 518) (internal quotation
marks omitted).
18                             SMITH v. FRYE
   In this case, Ms. Smith has alleged that Judge Frye fired her "be-
cause [he] believed that [she] supported her son, not the incumbent
circuit clerk" in the upcoming Republican primary.* Certainly, Ms.
Smith could prove a "set of facts . . . consistent with [this] allega-
tion[ ]" that would entitle her to relief for a violation of her First
Amendment rights. Hishon, 467 U.S. at 73. For example, Ms. Smith
could prove that Judge Frye dismissed her "because of [her] private
political beliefs," i.e., her support for a particular political candidate
— her son. See Branti, 445 U.S. at 517. Or, she could prove that
Judge Frye discharged her solely because she was not "affiliated
with" a particular candidate, i.e., her son’s opponent — the incumbent
circuit clerk. See id. In these situations, each consistent with the com-

   *Although the majority insists that it reads Ms. Smith’s complaint "lib-
erally," ante at 6 n.2, it clearly fails to do so. Thus the majority contends
that the complaint fails because it does not allege "what Ms. Smith’s
views or affiliation are or were." Id. In fact, as noted above, the com-
plaint alleges that Judge Frye discharged Ms. Smith "because [he]
believed that [she] supported her son, not the incumbent circuit clerk."
Read in the light most favorable to Ms. Smith, that allegation asserts both
a "view" (that her son should be elected) and an "affiliation" (with her
son’s candidacy). The majority also faults the complaint for its failure to
allege that "Judge Frye was aware of [Ms. Smith’s] beliefs or affiliation."
Id. But surely Ms. Smith’s allegation that Judge Frye fired her because
of what he "believed" her views and affiliation to be suffices. Judge Frye
may have been wrong about Ms. Smith’s beliefs or affiliation; but if he
fired her for an unconstitutional reason she would still have a cause of
action. "[A]lleged discrimination is no less malevolent because it was
based on an erroneous assumption." Estate of Amos ex rel. Amos v. City
of Page, 257 F.3d 1086, 1094 (9th Cir. 2001) (allowing claim that city
discriminated against deceased because it believed he was Native Ameri-
can, even though he was actually white). And even if Ms. Smith had to
demonstrate that she actually did support her son, surely that fact "could
be prove[n] consistent with the allegations" in the complaint. Hishon,
467 U.S. at 73. When read in the best light for Ms. Smith, her complaint
alleges that Judge Frye used the power of the state to punish Ms. Smith
for her political affiliation and/or views. Rather than being "attenuated,"
id., this claim sounds in the heart of the First Amendment. See West Vir-
ginia State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943) ("If there
is any fixed star in our constitutional constellation, it is that no official,
high or petty, can prescribe what shall be orthodox in politics . . . or other
matters of opinion . . . .").
                             SMITH v. FRYE                            19
plaint, Judge Frye’s dismissal of Ms. Smith would be "substantially
motivated by political considerations," Sales v. Grant, 158 F.3d 768,
779 (4th Cir. 1998), not justified by any "appropriate" job require-
ment, and so contrary to the First Amendment.

   Of course, discovery might produce evidence that Judge Frye dis-
charged Ms. Smith, as the majority posits, ante at 3, 10-11, to avoid
disruption to the judicial system. Although Ms. Smith’s complaint
states that the circuit clerk "does not have any supervisory or other
direct employment relationship with the Magistrate Clerk," discovery
may reveal that the proper functioning of the judicial system required
Ms. Smith and the incumbent circuit clerk to work closely together.
If the evidence demonstrates that Judge Frye feared that Greg Smith’s
candidacy would disrupt that relationship, he may well have violated
no constitutional provision in discharging Ms. Smith. However, no
evidence yet supports this conclusion.

   Similarly, although some clerks have purely ministerial and admin-
istrative duties, others make policy or enjoy a confidential relation-
ship to their superiors, and as the majority acknowledges, ante at 7
n.3, nothing in the record to date informs us as to which category Ms.
Smith’s position belonged. If Ms. Smith’s duties were of the ministe-
rial sort, her political beliefs and affiliations were plainly irrelevant
to "effective performance" of her job. On the other hand, if discovery
were to produce evidence indicating that Ms. Smith made policy,
those beliefs might well be an "appropriate" job requirement.

   But at this juncture there has been no discovery and so we have no
basis for holding that her discharge can be justified. Rather, we must
read the allegations in the complaint in the light most favorable to Ms.
Smith; if that is done, she undoubtedly has alleged a cause of action
under the First Amendment.

                                   II.

  I agree with the majority, however, that Ms. Smith has not alleged
a violation of clearly established law. Our determination of whether
law is clearly established "must be undertaken in light of the specific
context of the case, not as a broad general proposition." Saucier v.
Katz, 533 U.S. 194, 201 (2001). "[T]he right allegedly violated must
20                          SMITH v. FRYE
be defined at the appropriate level of specificity before a court can
determine if it was clearly established." Wilson v. Layne, 526 U.S.
603, 615 (1999). "[T]he focus is on whether the [official] had fair
notice that [his] conduct was unlawful." Brosseau v. Haugen, 543
U.S. 194, 198 (2004).

   The most apposite Supreme Court cases, Elrod and Branti, address
traditional political patronage practices quite unlike Ms. Smith’s alle-
gations. And as the majority persuasively explains, our court and oth-
ers have usually applied the First Amendment principles articulated
in Elrod and Branti to patronage situations. See ante 7-9. Of course,
there need not be a case directly on point for the law to be clearly
established for qualified immunity purposes. Anderson v. Creighton,
483 U.S. 635, 640 (1987); Buonocore v. Harris, 65 F.3d 347, 356-57
(4th Cir. 1995). But Ms. Smith has not cited, and we have not found,
a single case in which any court, prior to February 2004 (the date of
Ms. Smith’s discharge), had recognized a claim similar to hers. That
is, no court had allowed a claim that a discharge violated the First
Amendment not because the employer was clearing positions for his
own supporters or punishing an employee for her political activity,
but because the employer was "angry" at the employee due to her rel-
ative’s candidacy and, absent any conduct on her part, because he
"believed" that she supported her relative, "not the incumbent circuit
clerk."

   This may be an unfair reason for firing Ms. Smith but, because she
was an at-will employee, Judge Frye could fire her for no reason or
any reason at all — except an unlawful reason. I believe that she has
alleged facts sufficient to make out a claim that the firing was unlaw-
ful; but given the dearth of authority to that effect, I cannot conclude
that Judge Frye was on "fair notice" of this. As such, Judge Frye is
entitled to qualified immunity.

   For this reason, I agree with the majority that we must uphold the
dismissal of the complaint.